DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mansouri et al., US Pg. Pub. No. (2019/0144135) referred to hereinafter as Mansouri.
As per claim 1, Mansouri teaches a monitoring system for monitoring a kinematic coupling between an actuator and a controlled element (see at least abstract, summary, para 20, 24, 100-112), wherein the monitoring system comprises: a first sensor disposed such that said first sensor is configured to detect an operative movement of the actuator and, based on the detected operative movement of the actuator, to provide a first signal (see at least abstract, summary, para 20, 24, 100-112); a second sensor disposed such that said second sensor is configured to detect a movement of the controlled element and, based on the detected movement of the controlled element, to provide a second signal (see at least abstract, summary, para 20, 24, 100-112); a computer unit connected to the first sensor and the second sensor and configured to receive the first signal and the second signal (see at least abstract, summary, para 20, 24, ); wherein the computer unit, based on the first signal, is configured to determine an anticipated movement of the controlled element and to compare the anticipated movement with the detected movement corresponding to the second signal and to provide a deviation between the anticipated movement and the detected movement (see at least abstract, summary, para 20, 24, 100-112).

As per claim 2, Mansouri teaches a monitoring system according to claim 1, wherein the computer unit is configured to compare the deviation between the anticipated movement and the detected movement with a threshold value and to emit an error message when the deviation reaches or exceeds the threshold value (see at least abstract, summary, para 20, 24, 100-112).

As per claim 3, Mansouri teaches a monitoring system according to claim 1, wherein the computer unit, based on a model of the kinematic coupling, is configured to determine the anticipated movement of the controlled element (see at least abstract, summary, para 20, 24, 100-112).

As per claim 4, Mansouri teaches a monitoring system according to claim 1, wherein the first sensor as well as the second sensor are sensors selected from the group consisting of: a movement sensor, an angular rate sensor, a rotational position sensor, an angle sensor, a linear variable differential transformer, an optical sensor, a mechanical sensor having moving parts, a magnetic sensor, and a Hall effect sensor (see at least abstract, summary, para 20, 24, 100-112).

As per claim 5, Mansouri teaches a monitoring system according to claim 1, wherein the second sensor is configured to detect the movement of the controlled element at a scanning rate of more than 1 kHz (see at least abstract, summary, para 20, 24, 100-112).

As per claim 6, Mansouri teaches a monitoring system according to claim 1, wherein the computer unit is configured to supply the second signal to a filter and to use the filtered signal for the comparison with the first signal (see at least abstract, summary, para 20, 24, 100-112).
As per claims 7-10, the limitations of claims 7-10 are similar to the limitations of claims 1-6, therefore they are rejected based on the same rationale.
Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/           Primary Examiner, Art Unit 3665